DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 15 and 27 are objected to because of the following informalities:  
Claims 4 and 15 respectively reciting “the same type” should read --a same type-- for clarity. 
Claim 27 is missing a colon (:) after the word “comprising”, which is required to clearly separate body from preamble. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 reciting “generally prismatic” is indefinite, since scope of “generally” cannot be ascertained; i.e., it’s NOT understood what the difference is between a well-known prismatic and “generally prismatic.” For purposes of examination, this limitation will be interpreted as --prismatic--. 
Claims 6, 16 and 18 respectively reciting “a waffle-like structure” is indefinite, since scope of “waffle-like” cannot be ascertained; i.e., it’s NOT understood what the difference is between a well-known waffle structure and “waffle-like structure.” For purposes of examination, this limitation will be interpreted as --waffle structure--. 
Claims 7-8 are rejected for depending on claim 6. 
Claim 19 is rejected for depending on claim 18. 
Claim 14 reciting “generally concentric” is indefinite, since scope of “generally” cannot be ascertained. For purposes of examination, this limitation will be interpreted as --concentric--.
Claim 15 is rejected for depending therefrom. 
Claim 17 reciting “wherein the grid cells of the same intermediate portion are of generally the same size” is indefinite, since scope of “generally the same size” limitation cannot be ascertained. For purposes of examination, this limitation will be interpreted as --wherein the multiple grid cells of a same intermediate portion are of the same size
There should be a clear recitation of interrelated structure in order to provide a complete and operable dielectric resonator antenna. 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, 20-23, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over “Pance” (US 2017/0125908). 
Claim 1: Pance discloses a dielectric resonator antenna, comprising: 
a ground plane 1002 (Fig. 10A); 
a dielectric resonator element 1004 operably coupled with the ground plane; and 
a feed network 1006 operably coupled with the dielectric resonator element for exciting the dielectric resonator antenna [0107] to provide a omnidirectional response [0087]; 
wherein the dielectric resonator element comprises a plurality of portions 1004.1-1004.5, the plurality of portions comprises: 
an innermost portion 1004.1 having a first effective dielectric constant (Є1=2); and 
an outermost portion 1004.5 arranged around the innermost portion and having a second effective dielectric constant (Є5=3) different from the first effective dielectric constant.
Pance fails to expressly teach the omnidirectional response being wideband. 
However, Pance teaches [0107] “The combination of the layered shells of dielectric materials of different dielectric constants, plus the dome shapes, plus the sideways shift, and plus the fence, results in a high gain multilayer DRA at 10 GHz resonance in accordance with an embodiment having a desired radiation pattern as depicted in FIG. 10C, a realized gain of 7.3 dB as depicted in FIG. 10D, and a desired return loss as depicted in FIG. 10E.”

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Pance’s antenna such that the omnidirectional response is wideband, thereby obtaining a multilayer dielectric design suitable for broadband and high gain arrays at microwave and millimeter wave applications (e.g., Fig. 10E depicts 9 GHz-12 GHz operation).  
 
Claims 2 and 4-6: Pance discloses the dielectric resonator antenna of claim 1, wherein the innermost portion defines an axis 1005.1 (Fig. 10A) and the outermost portion is arranged around the innermost portion about the axis (see Fig. 10A); 
wherein in plan view the innermost portion has a first outer contour and the outermost portion has a second outer contour; and wherein the first outer contour and the second outer contour are of the same type of shape and are of different sizes (see Fig. 10A); 
wherein the innermost portion and the outermost portion have different air-filling ratios (by virtue of their differing sizes; see Fig. 10A) (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); 
wherein the innermost portion is generally prismatic (see Fig. 10A).

However, Pance teaches [0248] “The components of the dielectric composition are selected to provide the desired properties, for example dielectric constant. Generally, a dielectric constant of the first and second dielectric materials differ.”
Pance further teaches [0254] “While certain dimensional values and dielectric constant values have been discussed herein with respect a particular DRA, it will be appreciated that these values are for illustration purposes only and that any such value suitable for a purpose disclosed herein may be employed without detracting from the scope of the invention disclosed herein.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Pance’s invention such that wherein the second effective dielectric constant is smaller than the first effective dielectric constant, in order to obtain desired antenna properties such as frequencies of resonance and operating bandwidth. 

 Claims 9-10: Pance discloses the dielectric resonator antenna of claim 1, wherein the innermost portion has a first height and the outermost portion has a second height larger than the first height (see Fig. 10A); 
wherein the plurality of portions further comprises one or more intermediate portions 1004.2-1004.4 arranged around the innermost portion and nested between each other and between the innermost portion and the outermost portion (see Fig. 10A).  

Claim 11: Pance fails to expressly teach wherein the respective effective dielectric constant of the one or more intermediate portions is smaller than the first effective dielectric constant and larger than the second effective dielectric constant.

Pance further teaches [0254] “While certain dimensional values and dielectric constant values have been discussed herein with respect a particular DRA, it will be appreciated that these values are for illustration purposes only and that any such value suitable for a purpose disclosed herein may be employed without detracting from the scope of the invention disclosed herein.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Pance’s invention such that wherein the respective effective dielectric constant of the one or more intermediate portions is smaller than the first effective dielectric constant and larger than the second effective dielectric constant, in order to obtain desired antenna properties such as frequencies of resonance and operating bandwidth. 

Claims 12 and 13: Pance fails to expressly teach wherein the one or more intermediate portions include multiple nested intermediate portions each having a respective effective dielectric constant, and wherein the respective effective dielectric constants are different and are smaller than the first effective dielectric constant and larger than the second effective dielectric constant; 
wherein the respective effective dielectric constants decreases between each intermediate portion from the innermost portion to the outermost portion such that among all the intermediate portions the intermediate portion closest to the innermost portion has the largest effective dielectric constant and the intermediate portion closest to the outermost portion has the smallest effective dielectric constant.

Pance further teaches [0254] “While certain dimensional values and dielectric constant values have been discussed herein with respect a particular DRA, it will be appreciated that these values are for illustration purposes only and that any such value suitable for a purpose disclosed herein may be employed without detracting from the scope of the invention disclosed herein.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Pance’s invention such that wherein the one or more intermediate portions include multiple nested intermediate portions each having a respective effective dielectric constant, and wherein the respective effective dielectric constants are different and are smaller than the first effective dielectric constant and larger than the second effective dielectric constant, wherein the respective effective dielectric constants decreases between each intermediate portion from the innermost portion to the outermost portion such that among all the intermediate portions the intermediate portion closest to the innermost portion has the largest effective dielectric constant and the intermediate portion closest to the outermost portion has the smallest effective dielectric constant, in order to obtain desired antenna properties such as frequencies of resonance and operating bandwidth. 

Claims 14-15: As best understood, Pance discloses the dielectric resonator antenna of claim 10, wherein the innermost portion, the one or more intermediate portions, and the outermost portion are generally concentric (see Fig. 10A); 
wherein in plan view the innermost portion has a first outer contour, the outermost portion has a second outer contour, and the one or more intermediate portions each has a respective outer contour; and wherein the first outer contour, the second 

Claims 20-23: Pance discloses the dielectric resonator antenna of claim 10, wherein the outermost portion 1004.5 has a height higher than that of the innermost portion 1004.1 and the one or more intermediate portions (see Fig. 10A); 
 wherein the outermost portion has a maximum height higher than that of the innermost portion and that of the one or more intermediate portions (see Fig. 10A);
wherein the dielectric resonator element is additively manufactured (see Fig. 10A) (the method of forming an antenna is not germane to the issue of patentability of the antenna itself. Therefore, this limitation has not been given patentable weight);
wherein the dielectric resonator element is arranged on the ground plane (see Fig. 10A).

Claim 25: Pance fails to expressly teach wherein the feed network comprises a SMA connector with a coaxial feed probe inserted through a hole in the ground plane and surrounded by the innermost portion.
However, Pance teaches [0077] “Each DRA is fed via a signal feed that may be a coaxial cable with a vertical wire extension, to achieve extremely broad bandwidths, or through a conductive loop of different lengths and shapes according to the symmetry of the DRA, or via a microstrip, a waveguide or a surface integrated waveguide. The structure of the DRA's disclosed herein may be manufactured using methods such as compression or injection molding, 3D material deposition processes such as 3D printing, or any other manufacturing process suitable for a purpose disclosed herein.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Pance’s antenna such that wherein the feed network comprises a SMA connector with a coaxial feed probe inserted 

Claim 27: Pance discloses a dielectric resonator antenna array, comprising 
a ground plane 1002 (Fig. 10A); 
a plurality of dielectric resonator elements 1100.1-1100.5 [0112] operably coupled with the ground plane; 
and 
a feed network 1006 (Fig. 10A) operably coupled with the plurality of dielectric resonator elements for exciting the dielectric resonator antenna array to provide a omnidirectional response; 
wherein the plurality of dielectric resonator elements each comprises a plurality of portions 1004.1-1004.5, the plurality of portions comprises: 
an innermost portion 1004.1 having a first effective dielectric constant (Є1=2); and 
an outermost portion 1004.5 arranged around the innermost portion and having a second effective dielectric constant (Є5=3) different from the first effective dielectric constant. 
Pance fails to expressly teach the omnidirectional response being wideband. 
However, Pance teaches [0107] “The combination of the layered shells of dielectric materials of different dielectric constants, plus the dome shapes, plus the sideways shift, and plus the fence, results in a high gain multilayer DRA at 10 GHz resonance in accordance with an embodiment having a desired radiation pattern as depicted in FIG. 10C, a realized gain of 7.3 dB as depicted in FIG. 10D, and a desired return loss as depicted in FIG. 10E.”
Pance further teaches [0253] “In view of the foregoing, some embodiments disclosed herein may include one or more of the following advantages: a multilayer dielectric 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Pance’s antenna array such that the omnidirectional response is wideband, thereby obtaining a multilayer dielectric design suitable for broadband and high gain arrays at microwave and millimeter wave applications (e.g., Fig. 10E depicts 9 GHz-12 GHz operation).  

Claims 28-29: Pance discloses the dielectric resonator antenna array of claim 27, wherein the feed network (inherently) comprises a plurality of sub-networks each associated with a respective dielectric resonator element (see Figs. 10A and 11A); 
wherein the plurality of dielectric resonator elements are additively manufactured (see Figs. 10A and 11A) (the method of forming an antenna is not germane to the issue of patentability of the antenna itself. Therefore, this limitation has not been given patentable weIght).

Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pance (cited above) in view of “Leung” (US 2019/0089056). 
Claim 24: Pance fails to teach wherein the ground plane is made of aluminium.
Leung discloses wherein the ground plane 120 (Fig. 1A) is made of aluminium [0017] and teaches “wireless device communication in multiple RF bands” (abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Pance’s antenna such that wherein the ground plane is made of aluminium, in order to achieve wireless device communication in desired RF bands. 

Claim 30: Pance fails to expressly teach a communication device comprising the dielectric resonator antenna of claim 1.
However, a skilled artisan would appreciate that a dielectric resonator antenna, such as that of claim 1, is often employed in a wireless communication device (“…suitable for broadband and high gain arrays at microwave and millimeter wave applications;” see ¶ [0253] of Pance). 
As evidence of obviousness, Leung discloses a dielectric resonator antenna 100 (Fig. 1A) and teaches “wireless device communication in multiple RF bands” (abstract).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Pance’s dielectric resonator antenna within a communication device, in order to achieve wireless device communication in desired RF bands. 

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pance (US 2019/0221926)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845